DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (transistor including a nanosheet, claims 24-30 and 28-43), Species III (a first gate and a second gate over a first fin, a second fin and a field insulation, claims 24-30 and 28-43), and, Species V (Fig. 20, claims 24-30 and 38-43) in the reply filed on 4.21.2022 is acknowledged. Claims 24-30 and 38-43 are elected.
Claims 31-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4.21.2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transistor including a nanosheet (claims 24 and 38), a v-shaped recess (claims 27 and 42), and, “a first source/drain disposed on the first fin; and a second source/drain disposed on the second fin, wherein the first source/drain and the second source/drain are merged to form a merged source/drain” (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an upper surface of the capping semiconductor pattern includes a recess that includes a flat portion” of claim 24, “the flat portion of the recess of the upper surface of the capping semiconductor pattern is disposed at a center portion of the recess” of claim 25, “the recess of the upper surface of the capping semiconductor pattern is disposed between the first top portion and the second top portion” of claim 26, “the recess of the upper surface of the capping semiconductor pattern is v-shaped” of claim 27, “an upper surface of the shared semiconductor pattern includes a recess that vertically overlaps with the recess of the upper surface of the capping semiconductor pattern” of claim 28, “a first source/drain disposed on the first fin; and a second source/drain disposed on the second fin, wherein the first source/drain and the second source/drain are merged to form a merged source/drain” of claim 38, “an upper surface of the merged source/drain includes a recess that includes a flat portion at a center region of the recess” of claim 39, “an upper surface of the capping semiconductor pattern includes a recess that includes a flat portion at a center region of the recess” of claim 41, and, “the recess of the upper surface of the capping semiconductor pattern is v-shaped” of claim 42. In addition, the claimed terms “first fin” and “second fin” throughout the claims lack proper antecedent basis in the specification which uses a different term (i.e., “fin type pattern”).
The limitations noted above do not appear to have proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 24 and 38, “an epitaxial pattern disposed on the first fin and the second fin, wherein the epitaxial pattern is included in a source/drain of a transistor that includes a nanosheet” (claim 24) and “the merged source/drain is included in a transistor that uses the first fin and the second fin as a channel, and the transistor includes a nanosheet” (claim 38) constitute new matter. The specification as originally filed does not disclose a finfet transistor (per the first and second fins claimed) including a nanosheet. [0026] discloses “In the drawings of the semiconductor device according to some embodiments, a fin-type transistor (FinFET) including a channel region of a pin-like pattern shape is illustrated. However, embodiments are not limited thereto. It is needless to say that the semiconductor device according to some embodiments may include a tunneling transistor (FET), a transistor including a nanowire, a transistor including a nanosheet, or a three-dimensional (3D) transistor. In addition, the semiconductor device according to some embodiments may include a bipolar junction transistor, a lateral double diffusion transistor (LDMOS), and the like” wherein no support for a finfet transistor comprising a nanosheet is found since said paragraph appears to disclose a list of alternative devices without disclosing the claimed one. In the absence of supporting evidence, the claims fail to comply with the written description requirement.
None of the dependent claims addresses this deficiency.
Regarding claims 27 and 42, “the recess of the upper surface of the capping semiconductor pattern is v-shaped” constitutes new matter. The term “v-shaped” is not included in the specification as originally presented and it does not appear as if the recess of, e.g., Fig. 20 is “v-shaped”. In the absence of supporting evidence, the claims fail to comply with the written description requirement.
Regarding claim 38, “a first source/drain disposed on the first fin; and a second source/drain disposed on the second fin, wherein the first source/drain and the second source/drain are merged to form a merged source/drain” constitutes new matter. The original disclosure does not disclose the claimed first and second source/drain being merged into a merged source/drain. In fact, the specification at [0054] discloses “For example, the first epitaxial pattern 150 may be included in a merged source/drain of a transistor including a plurality of channel regions” but does not support a distinction between a first and second source/drain as claimed. In the absence of supporting evidence, the claims fail to comply with the written description requirement.
None of the dependent claims addresses this deficiency.

Claims 24-30 and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 38, “a transistor that includes a nanosheet” (claim 24) and “the transistor includes a nanosheet” (claim 38) render the claims indefinite. It is unclear what the term “nanosheet” refers to and therefore what it encompasses or doesn’t. Does it refer to a material? if so, which? Does it refer to a thickness? If so, which? Namely, the term “nanosheet” is exceedingly broad and it obscures the scope of the claims. The specification at [0027] discloses “a transistor including a nanosheet” which does not offer any substantial information regarding the scope of the term. Hence, in the absence of evidence to the contrary, the claims are deemed indefinite.
None of the dependent claims addresses this deficiency.
Regarding claims 27 and 42, “the recess of the upper surface of the capping semiconductor pattern is v-shaped” is unclear in view of “a recess that includes a flat portion” of base claims 24 and 41. How can a “v-shaped” recess include “a flat portion”? A “v-shaped” element does not appear to include “a flat portion” by virtue of the claimed shape since “v-shaped” includes slanted features and “flat” appears to contradict said shape since the term “flat” is generally defined as “Being without slope or curvature” per https://www.thefreedictionary.com/flat. Hence, the claims are indefinite in view of the recitations of the parent claims and the ordinary definition of “flat”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (of record, US 20160293697 A1) in view of Rodder et al. (US 9287357 B2).
Regarding claim 38, Kim discloses a semiconductor device comprising: a substrate (100); a first fin (top 105 in region I which includes 105a/105b, Fig. 1) disposed on the substrate; a second fin (bottom 105 in region I which includes 105a/105b, Fig. 1) disposed on the substrate (Figs. 1-4); a field insulation (120/125) disposed on the substrate (Fig. 3), and disposed (partly) between the first fin (left 105 in region I, Fig. 3) and the second fin (right 105 in region I,  Fig. 3); a first gate (left or right 280, Fig. 1) disposed on the first fin, the second fin and the field insulation (Figs. 1 and 3); a second gate (the other of left or right 280, Fig. 1) on the disposed on the first fin, the second fin and the field insulation (Figs. 1 and 3); a first source/drain (left of 232) disposed on the first fin (left 105b in region I, Fig, 2A); and a second source/drain (right of 232) disposed on the second fin (right 105b in region I, Fig 2A), wherein the first source/drain and the second source/drain are (MPEP 2113) merged to form (MPEP 2111 and/or 2114) a merged source/drain (232, Fig. 2A), the merged source/drain is included in a transistor that uses the first fin and the second fin as a channel ([0132], Fig. 1).
Kim fails to disclose the transistor includes a nanosheet.
Rodder discloses a transistor includes a nanosheet (Fig. 1A, Abstract).
It would have been obvious to one of ordinary skill in the art to modify Kim in view of Rodder and arrive at the claimed invention so as to “enable larger effective conduction width in a small layout area overlying a substrate” (Rodder, Background).
Regarding claim 40, Kim/Rodder discloses further comprising a contact (330) disposed on the merged source/drain (232, Fig. 2A).

Claims 38, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim2”, of record, US 20150333061 A1) in view of Rodder et al. (US 9287357 B2).
Regarding claims 38, 40 and 43, Kim2 discloses (claim 38) a semiconductor device comprising: a substrate (100); a first fin (F1) disposed on the substrate; a second fin (F2) disposed on the substrate; a field insulation (110) disposed on the substrate, and disposed (partly) between the first fin and the second fin (Fig. 1); a first gate (one TR) disposed on the first fin, the second fin and the field insulation (Fig. 1); a second gate (another TR) disposed on the first fin, the second fin and the field insulation (Fig. 1); a first source/drain (210) disposed on the first fin; and a second source/drain (220) disposed on the second fin, wherein the first source/drain and the second source/drain are merged  (via 300/230) to form a merged source/drain (Fig. 3, [0076]), the merged source/drain is included in a transistor that uses the first fin and the second fin as a channel (Fig. 1, [0053], [0065-0066]), (claim 40) further comprising a contact disposed on the merged source/drain ([0009] – “and a contact on the plurality of active fins and on the epitaxial layer”, [0010] – “the contact may be connected to the plurality of active fins and to the epitaxial layer, simultaneously”), and, (claim 43) wherein an upper surface (at 230, for example) of the merged source/drain is substantially flat (Fig. 3, [0076]).
Kim2 fails to disclose (claim 38) the transistor includes a nanosheet.
Rodder discloses a transistor includes a nanosheet (Fig. 1A, Abstract).
It would have been obvious to one of ordinary skill in the art to modify Kim2 in view of Rodder and arrive at the claimed invention so as to “enable larger effective conduction width in a small layout area overlying a substrate” (Rodder, Background).

Claims 24-25, 27, 29-30 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim3”, US 20150035023 A1) in view of Rodder et al. (US 9287357 B2).
Regarding claims 24-25, 27, and 29-30, Kim3 discloses (claim 24) a semiconductor device comprising: a substrate (100); a first fin (F11) disposed on the substrate; a second fin (F12) disposed on the substrate; a field insulation (110) disposed on the substrate, and disposed between the first fin and the second fin (Fig. 1); a first gate (metal, MG1) disposed on the first fin, the second fin and the field insulation (Fig.1 ); a second gate (metal, MG2) disposed on the first fin, the second fin and the field insulation (Fig. 1); and an epitaxial pattern (123+124+125+129) disposed on the first fin and the second fin (Fig. 5B), wherein the epitaxial pattern is included in a source/drain (120) of a transistor, the epitaxial pattern (123+124+125+129) includes a shared semiconductor pattern (123+124+125) disposed on the first fin and the second fin (Fig. 5B), and a capping semiconductor pattern (129) disposed on the shared semiconductor pattern (Figs. 1 and 5B), and an upper surface of the capping semiconductor pattern (129) includes a recess (occupied by 181) that includes a flat portion (Fig. 3), (claim 25) wherein the flat portion of the recess (occupied by 181) of the upper surface of the capping semiconductor pattern (129) is disposed at a center portion of the recess (Fig. 3), (claim 29) further comprising a contact (181) disposed on the epitaxial pattern (Fig. 5B), and, (claim 30) wherein the capping semiconductor pattern (129) surrounds (partly) the shared semiconductor pattern (123+124+125, Fig. 1).
Kim3 fails to disclose (claim 24) a transistor that includes a nanosheet, and, (claim 27) wherein the recess of the upper surface of the capping semiconductor pattern is v-shaped.
Rodder discloses (claim 24) a transistor includes a nanosheet (Fig. 1A, Abstract).
It would have been obvious to one of ordinary skill in the art to modify Kim3 in view of Rodder and arrive at the claimed invention so as to “enable larger effective conduction width in a small layout area overlying a substrate” (Rodder, Background).
Furthermore, with respect to claim 27, it would have been obvious to one of ordinary skill in the art to arrive at the claimed v-shaped recess in the device of Kim3/Rodder so as so ensure electrical connection between a source/drain and a contact is achieved without defects by allowing said contact to be inserted into said source/drain (e.g. Fig. 3 of Kim3) and/or because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
Regarding claims 38-43, Kim3 discloses (claim 38) a semiconductor device comprising: a substrate (100); a first fin (F11) disposed on the substrate; a second fin (F12) disposed on the substrate; a field insulation (110) disposed on the substrate, and disposed between the first fin and the second fin (Fig. 1); a first gate (metal, MG1) disposed on the first fin, the second fin and the field insulation (Fig. 1); a second gate (metal, MG2) disposed on the first fin, the second fin and the field insulation (Fig. 1); a first source/drain (123) disposed on the first fin (F11); and a second source/drain (124) disposed on the second fin (F12), wherein the first source/drain and the second source/drain are merged (by 125) to form a merged source/drain (120 with or without 129), the merged source/drain is included in a transistor that uses the first fin and the second fin as a channel (Fig. 1), (claim 39) wherein an upper surface of the merged (per 125) source/drain includes a recess (occupied by 183) that includes a flat portion (above 125) at a center region of the recess (Fig. 5B, [0109]), (claim 40) further comprising a contact (181) disposed on the merged source/drain (Fig. 5B), (claim 41) further comprising a capping semiconductor pattern (129) disposed on the merged source/drain (120 without 129, Fig. 1), and wherein an upper surface of the capping semiconductor pattern (120) includes a recess (occupied by 181, Fig. 3) that includes a flat portion at a center region of the recess (Fig. 3), and, (claim 43) wherein an upper surface (one of many) of the merged source/drain is substantially flat (at e.g., Fig. 5A, or, at 124 in Fig. 5B).
Kim3  fails to disclose (claim 38) the transistor includes a nanosheet, and, (claim 42) wherein the recess of the upper surface of the capping semiconductor pattern is v-shaped.
Rodder discloses (claim 38) a transistor includes a nanosheet (Fig. 1A, Abstract).
It would have been obvious to one of ordinary skill in the art to modify Kim3 in view of Rodder and arrive at the claimed invention so as to “enable larger effective conduction width in a small layout area overlying a substrate” (Rodder, Background).
Furthermore, with respect to claim 42, it would have been obvious to one of ordinary skill in the art to arrive at the claimed v-shaped recess in the device of Kim3/Rodder so as so ensure electrical connection between a source/drain and a contact is achieved without defects by allowing said contact to be inserted into said source/drain (e.g. Fig. 3 of Kim3) and/or because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).

Claims 24-30 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim4”, US 20170148797 A1) in view of Rodder et al. (US 9287357 B2).
Regarding claims 24-30, Kim4 discloses (claim 24) a semiconductor device comprising: a substrate (100); a first fin (one 104) disposed on the substrate; a second fin (another 104) disposed on the substrate (Fig. 27); a field insulation (120) disposed on the substrate, and disposed between the first fin and the second fin (Fig. 27); a first gate (one 142 under 152) disposed on the first fin, the second fin and the field insulation; a second gate (another 142 under 152) disposed on the first fin, the second fin and the field insulation (Figs. 21 and 23); and an epitaxial pattern (224) disposed on the first fin and the second fin, wherein the epitaxial pattern is included in a source/drain (224) of a transistor (Fig. 27), the epitaxial pattern includes a shared semiconductor pattern (204b+204c) disposed on the first fin and the second fin, and a capping semiconductor pattern (214) disposed on the shared semiconductor pattern, and an upper surface of the capping semiconductor pattern (214) includes a recess that includes a flat portion (Fig. 27), (claim 25) wherein the flat portion of the recess (between two 104) of the upper surface of the capping semiconductor pattern (214) is disposed at a center portion of the recess (Fig, 27), (claim 26) wherein the upper surface of the capping semiconductor pattern (214) includes a first top portion disposed directly above the first fin and a second top portion disposed directly above the second fin (top portions of 214 on adjacent 104, Fig. 27), and the recess of the upper surface of the capping semiconductor pattern is disposed between the first top portion and the second top portion (Fig. 27), (claim 27) wherein the recess of the upper surface of the capping semiconductor pattern (214) is (partly) v-shaped (at the slanted sidewalls, Fig. 27), (claim 28) wherein an upper surface of the shared semiconductor pattern (204b+204c) includes a recess (at 204c) that vertically overlaps with the recess of the upper surface of the capping semiconductor pattern (214, Fig. 27), (claim 29) further comprising a contact (354) disposed on the epitaxial pattern (224, [0163], Fig. 51), and, (claim 30) wherein the capping semiconductor pattern (214) surrounds (partly) the shared semiconductor pattern (204b+204c, Fig. 27) .
Kim4 fails to disclose (claim 24) a transistor that includes a nanosheet.
Rodder discloses (claim 24) a transistor includes a nanosheet (Fig. 1A, Abstract).
It would have been obvious to one of ordinary skill in the art to modify Kim4 in view of Rodder and arrive at the claimed invention so as to “enable larger effective conduction width in a small layout area overlying a substrate” (Rodder, Background).
Regarding claims 38-43, Kim4 discloses (claim 38) a semiconductor device comprising: a substrate (100); a first fin (one 104) disposed on the substrate; a second fin (adjacent 104) disposed on the substrate; a field insulation (120) disposed on the substrate, and disposed between the first fin and the second fin (Fig. 27); a first gate (142/152) disposed on the first fin, the second fin and the field insulation; a second gate (another 142/152) disposed on the first fin, the second fin and the field insulation (Figs. 21 and 23); a first source/drain (one 204b and surrounding 204c) disposed on the first fin; and a second source/drain (another 204b and surrounding 204c) disposed on the second fin (Fig. 27, each section of 204b/204c on a fin 104 being the claimed sources/drains), wherein the first source/drain and the second source/drain are merged to form a merged source/drain (224 with or without 214), the merged source/drain is included in a transistor that uses the first fin and the second fin as a channel ([0160], [0163]), (claim 39) wherein an upper surface of the merged source/drain ((224 with or without 214)) includes a recess (at 204c or 214) that includes a flat portion at a center region (between adjacent 104) of the recess (Fig. 27), (claim 40) further comprising a contact (354) disposed on the merged source/drain (Fig. 51), (claim 41) further comprising a capping semiconductor pattern (214) disposed on the merged source/drain (224 without 214), and wherein an upper surface of the capping semiconductor pattern includes a recess (between adjacent 104) that includes a flat portion at a center region of the recess (Fig. 27), (claim 42) wherein the recess of the upper surface of the capping semiconductor pattern (214) is (partly) v-shaped (on the inclines between adjacent 104, Fig. 27), and, (claim 43) wherein an upper surface (one of many and not an uppermost surface; e.g., said upper surface limited to the recess between adjacent 104) of the merged source/drain (224 with or without 214) is substantially flat (at 214 or 204c, Fig. 27).
Kim4 fails to disclose (claim 38) the transistor includes a nanosheet.
Rodder discloses a transistor includes a nanosheet (Fig. 1A, Abstract).
It would have been obvious to one of ordinary skill in the art to modify Kim4 in view of Rodder and arrive at the claimed invention so as to “enable larger effective conduction width in a small layout area overlying a substrate” (Rodder, Background).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894